DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-2, 4-7, 9-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Turcotte (US 6038879) in view of Bushnell (WO 2014109970) and Kang (US 8056352) and Kay (US 4018266). 
Regarding claim 1, 
Referring to Fig. 1, Turcotte teaches a package air conditioning unit 10, comprising: a housing (see col 3, lines 30-32); a condenser portion 20 including a condenser 70 (see col 5, lines 63-65) disposed in the housing; an evaporator portion 40 disposed in the housing including: an evaporator 74 (see col 5, lines 63-65) in fluid communication with the condenser (see Fig. 4); and a fan (e.g. blower) 44 rotatable about a fan (blower) axis (not labeled) to power airflow from a conditioned space (e.g. via air inlet 32, see col 3, lines 43-45), across the evaporator (e.g. as represented by the arrows) and back toward the conditioned space (e.g. via air outlet 42, see col 3, lines 52-54), 
And wherein a flow direction of the airflow through the fan is oriented at a non-zero angle relative to a flow direction of the airflow through the evaporator (see annotated Fig. 1)

    PNG
    media_image1.png
    624
    803
    media_image1.png
    Greyscale

Turcotte does not teach that blower 44 is a vane-axial flow fan. 
Referring to Fig. 1, Bushnell, directed to a fan for moving air through a packaged air conditioning system (see pars. 1-2, 22) teaches a fan 10 that is a vane-axial flow fan (see abstract, par. 3, 27). 
Bushnell teaches that conventional fans (e.g. forward curve blowers) have a limited static efficiency and may incur system losses due to turning of an airstream (see par. 2). Bushnell further teaches that the fan further comprises a compact envelope which can save space or reduce a height within an air conditioning system (par. 25). 
It would have been obvious to one of ordinary skill in the art before the filing date of the invention to modify Turcotte by Bushnell with the motivation of: 
improving static efficiency; or
saving space or reducing a height of the fan envelope within the air conditioning system. 
Turcotte teaches that housing outlet 42 through which airflow may be directed toward the conditioned space (see col 3, lines 52-54) may be connected to a supply duct (see col 3, lines 61-63, col 4, lines 1-2) but does not teach wherein the housing includes at least two alternate housing outlets through which the airflow may be directed toward the conditioned space, one of the at least two housing outlets connected to a supply duct, and an unused housing outlet of the at least two housing outlets is closed.
Referring to at least Figs. 23-24, Kang, directed to an air conditioning unit 10 comprising a cabinet, teaches wherein a housing 11 includes at least two alternate housing outlets 14, 16 through which an airflow may be directed toward a conditioned space, one of the at least two housing outlets connected to a supply duct 200, and an unused housing outlet of the at least two housing outlets is closed (e.g. via sealing cover 400).
Kang teaches that the use of alternate housing outlets can advantageously: 
enable the free changing of the connecting position of a duct to the unit based on the installed location of the unit and the location of a duct to be connected, so that installation of the unit is not restricted by a duct’s fixed location (see col 1, lines 13-18, col 2, lines 52-57); or 
diversify the discharging direction of air (see col 3, lines 6-15); or 
vary the capacity of the unit (see col 3, lines 16-19); or 
lessen the spatial restrictions for installing the unit (see col 3, lines 20-24). 
Accordingly, it would have been obvious to one of ordinary skill in the art before the filing date of the invention to modify Turcotte by Kang with the motivation of advantageously 
enabling the free changing of the connecting position of a duct to the unit based on the installed location of the unit and the location of a duct to be connected, so that installation of the unit is not restricted by a duct’s fixed location; or 
diversify the discharging direction of air; or 
vary the capacity of the unit; or 
lessen the spatial restrictions for installing the unit.  
Turcotte teaches that a heating element (not shown) may be added to heat the airflow when the package air conditioning unit is operating in a heating mode (see col 5, lines 55-58), but does not teach that the heating element is specifically disposed downstream of the vane-axial flow fan.
Referring to at least Fig. 1, Kay, directed to an air conditioning unit comprising a package cabinet, teaches a heating element 87 that is specifically disposed downstream of a flow fan 41 (e.g. wherein the heating element is disposed in contact with air being circulated by the flow fan 41, see col 7, lines 13-16) for most efficient heating of the airflow (see col 7, lines 11-17). 
Accordingly, it would have been obvious to one of ordinary skill in the art before the filing date of the invention to modify Turcotte by Kay with the motivation of locating the heating element, relative to the flow fan, at a location to obtain the most efficient heating of the airflow (see Kay, col 7, lines 11-17). 
Regarding claim 2,
Turcotte as modified above teaches wherein the vane-axial flow fan is positioned downstream of the evaporator 74.
Regarding claim 4,
Turcotte as modified above wherein the at least two alternate housing outlets are selectably operably connectible to the supply duct 200 extending therefrom to direct the airflow from the vane axial flow fan to the conditioned space (see Kang Figs. 23-24).
Regarding claim 5,
Turcotte as modified above teaches wherein the vane-axial flow fan includes: a shrouded fan rotor 24 including: a plurality of fan blades 28 extending from a rotor hub and rotatable about the fan axis 26; and a fan shroud 32 extending circumferentially around the fan rotor and secured to an outer 

    PNG
    media_image2.png
    627
    774
    media_image2.png
    Greyscale

Regarding claim 6,
Referring to Fig. 1, Turcotte teaches a cooling and/or heating system (see col 5, lines 48-49, 63-65) comprising: a package air conditioning unit 10 configured to operate in at least one of a heating mode and a cooling mode (see col 5, lines 48-49, 63-65), the package air conditioning unit including: a housing (see col 3, lines 30-32); a condenser portion 20 including a condenser 70 (see col 5, lines 63-65) disposed in the housing; an evaporator portion 40 disposed in the housing including: an evaporator 74 (see col 5, lines 63-65) in fluid communication with the condenser (see Fig. 4); and a fan (e.g. blower) 44 

    PNG
    media_image1.png
    624
    803
    media_image1.png
    Greyscale

Turcotte does not teach that blower 44 is a vane-axial flow fan. 
Referring to Fig. 1, Bushnell, directed to a fan for moving air through a packaged air conditioning system (see pars. 1-2, 22) teaches a fan 10 that is a vane-axial flow fan (see abstract, par. 3, 27). 
Bushnell teaches that conventional fans (e.g. forward curve blowers) have a limited static efficiency and may incur system losses due to turning of an airstream (see par. 2). Bushnell further teaches that the fan further comprises a compact envelope which can save space or reduce a height within an air conditioning system (par. 25). 
It would have been obvious to one of ordinary skill in the art before the filing date of the invention to modify Turcotte by Bushnell with the motivation of: 
improving static efficiency; or
saving space or reducing a height of the fan envelope within the air conditioning system. 
Turcotte teaches that housing outlet 42 through which airflow may be directed toward the conditioned space (see col 3, lines 52-54) may be connected to a supply duct (see col 3, lines 61-63, col 4, lines 1-2) but does not teach wherein the housing comprises at least two alternate housing outlets through which the airflow may be directed toward the conditioned space, wherein airflow is powered across the evaporator and back toward the conditioned space via the at least two housing outlets, wherein one of the at least two housing outlets is connected to a supply duct,  and an unused housing outlet of the at least two housing outlets is closed.
Referring to at least Figs. 23-24, Kang, directed to an air conditioning unit 10 comprising a cabinet, teaches wherein a housing 11 includes at least two alternate housing outlets 14, 16 through which an airflow may be directed toward a conditioned space, wherein airflow is powered across an evaporator 30 and toward a conditioned space via the at least two housing outlets, wherein one of the at least two housing outlets is connected to a supply duct 200, and an unused housing outlet of the at least two housing outlets is closed (e.g. via sealing cover 400).
Kang teaches that the use of alternate housing outlets can advantageously: 
enable the free changing of the connecting position of a duct to the unit based on the installed location of the unit and the location of a duct to be connected, so that installation of the unit is not restricted by a duct’s fixed location (see col 1, lines 13-18, col 2, lines 52-57); or 
diversify the discharging direction of air (see col 3, lines 6-15); or 
vary the capacity of the unit (see col 3, lines 16-19); or 
lessen the spatial restrictions for installing the unit (see col 3, lines 20-24). 
It would have been obvious to one of ordinary skill in the art before the filing date of the invention to modify Turcotte by Kang with the motivation of advantageously 
enabling the free changing of the connecting position of a duct to the unit based on the installed location of the unit and the location of a duct to be connected, so that installation of the unit is not restricted by a duct’s fixed location; or 
diversify the discharging direction of air; or 
vary the capacity of the unit; or 
lessen the spatial restrictions for installing the unit.  
Turcotte teaches that a heating element (not shown) may be added to heat the airflow when the package air conditioning unit is operating in a heating mode (see col 5, lines 55-58), but does not teach that the heating element is specifically disposed downstream of the vane-axial flow fan.
Referring to at least Fig. 1, Kay, directed to an air conditioning unit comprising a package cabinet, teaches a heating element 87 that is specifically disposed downstream of a flow fan 41 (e.g. wherein the heating element is disposed in contact with air being circulated by the flow fan 41, see col 7, lines 13-16) for most efficient heating of the airflow (see col 7, lines 11-17). 
Accordingly, it would have been obvious to one of ordinary skill in the art before the filing date of the invention to modify Turcotte by Kay with the motivation of locating the heating element, relative to the flow fan, at a location to obtain the most efficient heating of the airflow (see Kay, col 7, lines 11-17). 
Regarding claims 7, 11, 12,
The subject matter of claims 7, 11-12 are directed towards essentially the same subject matter as claims 2, 4-5 and has been addressed in the rejection of claims 2, 4-5.
Regarding claim 9
Turcotte as modified above wherein the two alternate housing outlets are located downstream of the heating element.
Regarding claim 10,
Turcotte teaches wherein the heating element is one of a gas- fired heat exchanger, electric resistance heaters or a hot water coil (see col 5, lines 55-58). 
Response to Arguments
Previously entered claim interpretations under 35 USC 112 (e.g. with respect to at least a heating element) are maintained. Previously entered rejections under 35 USC 112 are withdrawn. 
Applicant’s arguments filed 05/21/2021, with respect to the rejection(s) of claim(s) 1, 6 under Turcotte with respect to the location of the heater relative to the flow fan have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Kay.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVE S TANENBAUM whose telephone number is (313)446-6522.  The examiner can normally be reached on M-F 11 AM - 7 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frantz Jules can be reached on (571) 272-6681.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 






/Steve S TANENBAUM/Examiner, Art Unit 3763